Judgment of the Supreme *887Court, Bronx County (John P. Collins, J.), rendered January 25, 1985, convicting defendant, upon his guilty plea, of three counts of robbery in the first degree and three counts of burglary in the first degree, sentencing him to concurrent terms of 12½ to 25 years on the robbery counts and concurrent terms of 5 to 15 years on the burglary counts, is unanimously modified, on the law, to reduce the sentence imposed for the second and third counts of robbery in the first degree to concurrent terms of 8⅓ to 25 years, and otherwise affirmed.
Defendant admitted that on three separate occasions he robbed elderly women by displaying either a knife or gun. In two of these crimes, defendant used a knife to threaten the victim. While the court may fix the minimum period of imprisonment at one half the maximum where a defendant has been convicted for a class B armed felony offense, the sentences on the second and third robbery counts, where it was charged defendant used a dangerous instrument, i.e., a knife, were illegal since these two counts were not armed felony offenses under the appropriate statutory law. (See, Penal Law § 70.02 [4]; CPL 1.20 [41].) Consequently, we reduce the sentences to 8Vá-to-25-year terms of imprisonment.
However, defendant has shown no reason why the valid sentence of 12Vi to 25 years for the first count of first degree robbery, which was an "armed felony”, should be reduced in the interests of justice. Defendant engaged in a burglary and robbery spree, preying upon elderly women and causing physical injury in some instances. He has already received the benefit of his agreed-upon plea bargain. Concur — Kupferman, J. P., Carro, Asch, Kassal and Ellerin, JJ.